Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 03/21/2022, wherein Claims 10, 19, and 22 have been amended. Claims 1-7, 9-19, 21, and 22 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1-7, 9-19, 21, and 22, have been fully considered and are persuasive. However, newly discovered art brought new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 19, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20120140230 to Miller (hereinafter ‘Miller’) in view of US20110164124A1 Hizume et al. (hereinafter ‘Hizume’), and in further view of US20090042179 to Peltie et al. (hereinafter ‘Peltie’).

Regarding Claim 1, Miller teaches:
“A quality check module” (Fig.1C; para 0035 – “FIG. 1C is schematic top view of an embodiment of a sample quality station”; para 0069 – “FIG. 1C is schematic plan view of a first embodiment of an apparatus which may be used at a sample quality station 30 of FIG. 1A”), comprising:
“an imaging location within the quality check module configured to receive a specimen container containing a specimen” (Fig. 1C; para 0087 – “Also located inside the enclosure 57 may be the radiation source 52, as well as another light source 58 and diffusers 60 that may serve to properly illuminate the sample container 20 for additional quality image capture results”);
“a camera located adjacent to the imaging location, the camera having a viewpoint extending therefrom to the imaging location” (Fig. 1C, element 56; para 0071 – “sample quality station 30 may comprise… The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means”; para 0116 – “a radiation source 58 may project a light beam 58A onto the sample container 20 in block 504, and an image may be captured by the radiation capture device 62 (i.e. the camera having a viewpoint extending therefrom to the imaging location, added by examiner) in block 506”).
“a spectrally-switchable light source, the spectrally-switchable light source configured to be operatively switchable between multiple different spectra” (para 0070 – “Appropriate laser diodes for the radiation source 52 are well known in the art and include, inter alia, He, Ne, Gas, GAAS diodes” (diodes, as is well known in the art, can be easily and operatively switched, added by examiner); Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; para 0070 – “The radiation source 52 may be a laser diode; para 0116 - A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”).
Miller is silent on:
“included in a light panel assembly located adjacent to and on an opposite side of the imaging location as the camera and in line with the viewpoint, the light panel assembly configured to provide lighting for the camera, wherein the camera is configured to generate first images of the imaging location at different exposure times while illuminated by a first spectra provided by the spectrally-switchable light source and generate second images of the imaging location at different exposure times while illuminated by a second spectra provided by the spectrally- switchable light source”.
However, Hizume discloses:
“included in a light panel assembly located adjacent to and on an opposite side of the imaging location as the camera and in line with the viewpoint, the light panel assembly configured to provide lighting for the camera” (Figs. 1 and 3A-3B; para 0051 – “there is a case where a light source of the light source system arranged on the opposite side of the biological specimen 4 from the two-dimensional detector 6 is projected onto the two-dimensional detector 6 (in Figures 1, 3A, and 3B, it is easily seen that the light source of combination of S1, S2, S3, and S4, and S1’, S2’, S3’ and S4’, which is the equivalent of a light panel assembly (see also Figs. 4A and 5), is located adjacent to and on the opposite side of the imaging location as the camera and in line with the viewpoint, added by examiner). This occurs when, for example, a light source is arranged on the lower side of the biological specimen 4 to irradiate the back side of the biological specimen 4 with light to pick up the back-side image of the biological specimen 4. In this case, direct light from the light source enters the two-dimensional detector 6”; para 0059 – “Each of the light source units S1 to S4 and S1′ to S4′ of the light source system will be described with reference to FIG. 1 as follows. Each of the light source units S1 to S4 and S1′ to S4′ of the light source system includes light sources A, B, and C”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller, as taught by Hizume, in order to ensure better and uniform lighting of the specimen which will lead to the improvement in the quality and versatility of the specimen’s analysis.
	Miller/Hizume combination is silent on:
“wherein the camera is configured to generate first images of the imaging location at different exposure times while illuminated by a first spectra provided by the spectrally-switchable light source and generate second images of the imaging location at different exposure times while illuminated by a second spectra provided by the spectrally- switchable light source”.
	However, Peltie discloses:
“wherein the camera is configured to generate first images of the imaging location at different exposure times while illuminated by a first spectra provided by the spectrally-switchable light source and generate second images of the imaging location at different exposure times while illuminated by a second spectra provided by the spectrally- switchable light source” (Abstract – “The light sources and camera are synchronized to alternately activate one of the light sources and make the camera alternately acquire a fluorescence image and a background noise image”; para 0012 – “It is a further object of the invention to provide a method for visualizing an object using an imaging device according to the invention… and alternately a first step of activation (i.e. switching, added by examiner) of the first light source and acquisition of a fluorescence image, and a second step of activation of the second light source and acquisition of a background noise image”; Fig. 5; para 0030 – “The integration time of each type of image, fluorescence image and background noise image, are not necessarily the same. The camera can be controlled with a variable integration time… For example, in FIG. 5, the illumination time (i.e. the exposure time, added by examiner) of the second light source 10 (S2) is longer (i.e. different, added by examiner) than the illumination time of the first light source 9 (S1) and the integration time of the camera associated with the background noise image is therefore longer than the integration time associated with the fluorescence image”; para 0032 – “The method then alternately comprises a first step E1 of activation of the first light source 9 and acquisition of a fluorescence image, and a second step E2 of activation of the second light source 10 and acquisition of a background noise image, as illustrated in FIG. 5.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume combination, as taught by Peltie, by using switchable light sources with the choice of different spectra in order to research the composition of the specimen more broadly and under different time exposure, which will allow choosing the best exposure for every particular constituent of the specimen’s composition. Using switchable light sources will speed up the operation and allow to investigate more samples during the same time period.

Regarding Claim 2, the Miller/Hizume/Peltie combination teaches the quality check module as claimed in Claim 1 (see the rejection for Claim 1).
Miller further discloses:
“wherein the light panel assembly comprises: a mounting frame” (Fig. 1A; para 0064 – “Automated sample handling system 10 may include an operating base 12 (e.g., a frame)”),
“a light guide” (Fig. 1C; para 0071 – “Reflectors and/or diffusers 60 may be provided to shape and obtain a uniform field of radiation”; para 0087 – “located inside the enclosure 57 may be the radiation source 52, as well as another light source 58 and diffusers 60 that may serve to properly illuminate the sample container 20 for additional quality image capture results”).
“a light source configured to emit light into the light guide and provide illumination of a front surface of the light panel assembly” (para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20. The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”; para 0087 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20. The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”).
Miller is silent on light array. However, Peltie discloses:
“a light array configured to emit light into the light guide” (Fig. 2; para 0018 – “A first light source 9 and a second light source 10 (interpreted as a light array, added by examiner) are represented in FIG. 2.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller, as taught by Peltie, in order to increase the system’s flexibility and add the ability to view images of the specimen at different spectra, hence improving the quality and versatility of the specimen’s analysis.

Regarding Claim 6: the Miller/Hizume/Peltie combination discloses the quality check module as claimed in Claim 1 (see the rejection for Claim 1).
Miller further discloses:
“wherein the camera is spectrally selective and configured to output two or more selected different spectra” (para 0070 – “A radiation capture device 56, such as a conventional digital camera , a charged coupled device (CCD), or a spectrophotometer, may in some embodiments capture a beam of radiation transmitted through sample container 20; para 0071 - The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”).

Regarding Claim 19: Miller discloses: 
“A method of characterizing a specimen container and/or a specimen, comprising: providing a specimen container containing a specimen at an imaging location” (para 0022 – “a method of determining a characteristic of a clinical analysis specimen contained within a sample container is provided”);
“providing one or more cameras configured to capture images at the imaging location, each having a viewpoint extending to the imaging location” (Fig. 1C, element 56; para 0071 – “sample quality station 30 may comprise… The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means”; para 0116 – “a radiation source 58 may project a light beam 58A onto the sample container 20 in block 504, and an image may be captured by the radiation capture device 62 (i.e. the camera having a viewpoint extending therefrom to the imaging location, added by examiner) in block 506”);
“the one or more light panel assemblies configured to provide illumination for the one or more cameras” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”).
	Miller is silent on:
“providing one or more light panel assemblies each on an opposite side of the imaging location as a respective one of the one or more cameras and in line with the viewpoint of the respective one of the one or more cameras, at least one of the one or more light panel assemblies comprising a spectrally-switchable light source; illuminating the imaging location with the one or more light panel assemblies; and capturing first images of the imaging location at different exposure times while illuminated by a first spectra provided by the spectrally-switchable light source and capturing second images of the imaging location at different exposure times while illuminated by a second spectra provided by the spectrally- switchable light source”.
	However, Hizume discloses:
“providing one or more light panel assemblies each on an opposite side of the imaging location as a respective one of the one or more cameras and in line with the viewpoint of the respective one of the one or more cameras” (Figs. 1 and 3A-3B; para 0051 – “there is a case where a light source of the light source system arranged on the opposite side of the biological specimen 4 from the two-dimensional detector 6 is projected onto the two-dimensional detector 6 (in Figures 1, 3A, and 3B, it is easily seen that the light source of combination of S1, S2, S3, and S4, and S1’, S2’, S3’ and S4’, which is the equivalent of a light panel assembly (see also Figs. 4A and 5), is located adjacent to and on the opposite side of the imaging location as the camera and in line with the viewpoint, added by examiner). This occurs when, for example, a light source is arranged on the lower side of the biological specimen 4 to irradiate the back side of the biological specimen 4 with light to pick up the back-side image of the biological specimen 4. In this case, direct light from the light source enters the two-dimensional detector 6”; para 0059 – “Each of the light source units S1 to S4 and S1′ to S4′ of the light source system will be described with reference to FIG. 1 as follows. Each of the light source units S1 to S4 and S1′ to S4′ of the light source system includes light sources A, B, and C”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller, as taught by Hizume, in order to ensure better and uniform lighting of the specimen which will lead to the improvement in the quality and versatility of the specimen’s analysis.
Miller/Hizume combination is silent on:
“at least one of the one or more light panel assemblies comprising a spectrally-switchable light source; illuminating the imaging location with the one or more light panel assemblies; and capturing first images of the imaging location at different exposure times while illuminated by a first spectra provided by the spectrally-switchable light source and capturing second images of the imaging location at different exposure times while illuminated by a second spectra provided by the spectrally- switchable light source”.
	However, Peltie discloses:
“at least one of the one or more light panel assemblies comprising a spectrally-switchable light source; illuminating the imaging location with the one or more light panel assemblies” (Figs. 1 and 2 present a light panel assembly; para 0017- “In FIG. 1, the imaging device comprises a camera 1 equipped with a lens 2 and a filter 3 (i.e. together with fiber 4, representing the light panel assembly, added by examiner). In the particular embodiment represented in FIG. 2, light is conveyed to the camera 1 by a main optic fiber 4 which is connected to a plurality of optic fibers 5 attached to a ring-shaped light diffuser 6 enabling an object arranged on an object support 7” (i.e. imaging location, added by examiner); Abstract – “The light sources and camera are synchronized to alternately activate (i.e. switch, added by examiner) one of the light sources”; para 0011 – “the device comprising means for synchronizing the first and second light sources and the camera to alternately activate (i.e. switch, added by examiner) one of the first and second light sources”);
“capturing first images of the imaging location at different exposure times while illuminated by a first spectra provided by the spectrally-switchable light source and capturing second images of the imaging location at different exposure times while illuminated by a second spectra provided by the spectrally- switchable light source” (Abstract – “The light sources and camera are synchronized to alternately activate one of the light sources and make the camera alternately acquire a fluorescence image and a background noise image”; para 0012 – “It is a further object of the invention to provide a method for visualizing an object using an imaging device according to the invention and … and alternately a first step of activation (i.e. switching, added by examiner) of the first light source and acquisition of a fluorescence image, and a second step of activation of the second light source and acquisition of a background noise image”; Fig. 5; para 0030 – “The integration time of each type of image, fluorescence image and background noise image, are not necessarily the same. The camera can be controlled with a variable integration time… For example, in FIG. 5, the illumination time (i.e. the exposure time, added by examiner) of the second light source 10 (S2) is longer (i.e. different, added by examiner) than the illumination time of the first light source 9 (S1) and the integration time of the camera associated with the background noise image is therefore longer than the integration time associated with the fluorescence image”; para 0032 – “The method then alternately comprises a first step E1 of activation of the first light source 9 and acquisition of a fluorescence image, and a second step E2 of activation of the second light source 10 and acquisition of a background noise image, as illustrated in FIG. 5”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume combination, as taught by Peltie, by using the light panel assembly adjacent to the imaging location to ensure the better and uniform lighting of the specimen surface which will lead to the improvement in the quality and versatility of the specimen’s analysis.
At the same time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume combination, as taught by Peltie, by using switchable light sources with the choice of different spectra in order to research the composition of the specimen more broadly and under different time exposure, which will allow choosing the best exposure for every particular constituent of the specimen’s composition. Using switchable light sources will speed up the operation and allow to investigate more samples during the same time period.
Regarding Claim 21: Miller/Hizume/Peltier combination teaches the method of claim 19 (see the rejection for Claim 19).
Miller is silent on “processing the multiple images to characterize the specimen container or the specimen.”
However, Peltie discloses:
“processing the multiple images to characterize the specimen container or the specimen” (para 0017 – “The camera detects the light emitted by the object by means of the filter 3 and transmits signals representative of images to a processing unit, for example a microcomputer 8”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of characterizing a specimen container or a specimen, disclosed by Miller/Hizume/Peltier combination, as taught by Peltie, to process multiple images in order to enhance the accuracy of the data on specimen composition.

Regarding Claim 22: Miller teaches:
“A specimen testing apparatus” (para 0002 – “The present invention relates to methods and apparatus for testing of liquid samples and, more particularly, to methods and apparatus for determining a presence of a component in the liquid samples”), comprising:
“a track; a carrier on the track that is configured to contain a specimen container” (para 0064 – “Automated sample handling system 10 may include an operating base 12 (e.g., a frame) upon which a conveyor track 14 (which may be belt-like) or other suitable conveyance mechanism or system transports individual sample containers 20 (e.g., sample tubes) carried in sample container carriers 22 from a sample container loading/unloading robotic station 16, having one or more racks 18”); and
“a quality check module on the track, the quality check module including” (Fig.1C; para 0035 – “FIG. 1C is schematic top view of an embodiment of a sample quality station”; para 0069 – “FIG. 1C is schematic plan view of a first embodiment of an apparatus which may be used at a sample quality station 30 of FIG. 1A”);
“an imaging location within the quality check module configured to receive a specimen container containing a specimen” (Fig. 1C; para 0087 – “Also located inside the enclosure 57 may be the radiation source 52, as well as another light source 58 and diffusers 60 that may serve to properly illuminate the sample container 20 for additional quality image capture results”);
“the one or more spectrally-switchable light sources configured to be switchable between multiple different spectra” (para 0070 – “Appropriate laser diodes for the radiation source 52 are well known in the art and include, inter alia, He, Ne, Gas, GAAS diodes”. – diodes, as is well known in the art, can be easily and operatively switched);
“a camera located adjacent to the imaging location and having a viewpoint extending to the imaging location” (Fig. 1C, element 56; para 0071 – “sample quality station 30 may comprise… The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means”), and
“one or more spectrally-switchable light sources” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; para 0070 – “The radiation source 52 may be a laser diode”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”).
	Miller is silent on:
“each included in a light panel assembly located adjacent the imaging location and configured to provide lighting at the imaging location, the camera located on an opposite side of the imaging location as the light panel assembly which is in line with the viewpoint, the camera configured to generate first images of the imaging location at different exposure times while illuminated by a first spectra provided by the one or more spectrally- switchable light sources and generate second images of the imaging location at different exposure times while illuminated by a second spectra provided by the one or more spectrally- switchable light sources”.   
	However, Peltie discloses:
“each included in a light panel assembly located adjacent the imaging location and configured to provide lighting at the imaging location” (*Figs. 1 and 2 present a light panel assembly; para 0017- “In FIG. 1, the imaging device comprises a camera 1 equipped with a lens 2 and a filter 3 (i.e. together with fiber 4, representing the light panel assembly, added by examiner). In the particular embodiment represented in FIG. 2, light is conveyed to the camera 1 by a main optic fiber 4 which is connected to a plurality of optic fibers 5 attached to a ring-shaped light diffuser 6 enabling an object arranged on an object support 7” (i.e. imaging location, added by examiner), 
“the camera configured to generate first images of the imaging location at different exposure times while illuminated by a first spectra provided by the one or more spectrally- switchable light sources and generate second images of the imaging location at different exposure times while illuminated by a second spectra provided by the one or more spectrally- switchable light sources” (Abstract – “The light sources and camera are synchronized to alternately activate one of the light sources and make the camera alternately acquire a fluorescence image and a background noise image”; para 0012 – “It is a further object of the invention to provide a method for visualizing an object using an imaging device according to the invention… and alternately a first step of activation (i.e. switching, added by examiner) of the first light source and acquisition of a fluorescence image, and a second step of activation of the second light source and acquisition of a background noise image”; Fig. 5; para 0030 – “The integration time of each type of image, fluorescence image and background noise image, are not necessarily the same. The camera can be controlled with a variable integration time… For example, in FIG. 5, the illumination time (i.e. the exposure time, added by examiner) of the second light source 10 (S2) is longer (i.e. different, added by examiner) than the illumination time of the first light source 9 (S1) and the integration time of the camera associated with the background noise image is therefore longer than the integration time associated with the fluorescence image”; para 0032 – “The method then alternately comprises a first step E1 of activation of the first light source 9 and acquisition of a fluorescence image, and a second step E2 of activation of the second light source 10 and acquisition of a background noise image, as illustrated in FIG. 5.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume combination, as taught by Peltie, by using switchable light sources with the choice of different spectra in order to research the composition of the specimen more broadly and under different time exposure, which will allow choosing the best exposure for every particular constituent of the specimen’s composition. Using switchable light sources will speed up the operation and allow to investigate more samples during the same time period.
Miller/Peltie combination is silent on:
“the camera located on an opposite side of the imaging location as the light panel assembly which is in line with the viewpoint”
However, Hizume discloses:
“the camera located on an opposite side of the imaging location as the light panel assembly which is in line with the viewpoint” (Figs. 1 and 3A-3B; para 0051 – “there is a case where a light source of the light source system arranged on the opposite side of the biological specimen 4 from the two-dimensional detector 6 is projected onto the two-dimensional detector 6 (in Figures 1, 3A, and 3B, it is easily seen that the light source of combination of S1, S2, S3, and S4, and S1’, S2’, S3’ and S4’, which is the equivalent of a light panel assembly (see also Figs. 4A and 5), is located adjacent to and on the opposite side of the imaging location as the camera and in line with the viewpoint, added by examiner). This occurs when, for example, a light source is arranged on the lower side of the biological specimen 4 to irradiate the back side of the biological specimen 4 with light to pick up the back-side image of the biological specimen 4. In this case, direct light from the light source enters the two-dimensional detector 6”; para 0059 – “Each of the light source units S1 to S4 and S1′ to S4′ of the light source system will be described with reference to FIG. 1 as follows. Each of the light source units S1 to S4 and S1′ to S4′ of the light source system includes light sources A, B, and C”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller, as taught by Hizume, in order to ensure better and uniform lighting of the specimen which will lead to the improvement in the quality and versatility of the specimen’s analysis.

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller in view of Hizume, further in view of Peltie, and in further view of US 2007/0216898 to Gardner (Gardner).

Regarding Claim 3: Miller/Hizume/Peltier combination discloses the quality check module of Claim 1 (see the rejection for Claim 1).
	Miller discloses:
“wherein the spectrally-switchable light source comprises light emitting lighting elements” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; para 0070 – “The radiation source 52 may be a laser diode”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”);
“a filter assembly” (Miller discloses spectrophotometer, which has the filter assembly by design, added by examiner – para 0059 - “Spectrophotometric analysis” shall mean and include measuring optical absorbance and/or reflectance… In general, the term “spectrophotometric” refers to capturing spectral response over a range of wavelengths and correlating a response for each of the wavelengths. A device that performs this analysis is referred to as a “spectrophotometer.” Such spectrophotometric analysis has been performed with near-infrared and adjacent visible radiation”; para 0070 – “A radiation capture device 56, such as a conventional digital camera , a charged coupled device (CCD), or a spectrophotometer, may in some embodiments capture a beam of radiation transmitted through sample container 20”.). 
Miller/Hizume/Peltier combination is silent on “including two or more individually-selectable band-pass filters”.
However, Gardner discloses:
“including two or more individually-selectable band-pass filters” (Fig. 11a; para 0092 – “The unit includes… a scattered/emitted/reflected light conditioning filter 1107… a combination of filter 1124 (e.g., a fluorescence liquid crystal tunable filter (FLC)) and detection system 1126 … a second combination of filter 1130 (e.g., a Raman liquid crystal tunable filter (RLC1 and RLC2)) and detection subsystem 1132 (e.g., CMOS or CCD) for narrowband detection and identification… Imaging filter 1124 (FLC) is a fluorescence LCTF. Imaging filters 1130 (RLC1, RLC2) may be Raman LCTF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume/Peltier combination, as taught by Gardner, in order to capture images of the specimen at multiple selected wavelengths easily and in shorter time and convert the light panel assembly into the switchable multi-spectral emitter, hence improving the speed of the operation and level of accuracy.

Regarding Claim 4: Miller/Hizume/Peltier/Gardner combination discloses the quality check module of claim 3 (see the rejection for Claim 3).
Gardner further discloses:
“wherein the individually-selectable band-pass filters comprise red, green, and blue band-pass filters” (para 0092 – “- RGB values (a red, green, blue system of color analysis) obtained from the captured image may be analyzed by comparing them to stored threshold values (indicative of a certain hue of white); para 0116 - A red, green, blue (RGB) system of color analysis may be employed … Optionally, more than one color may be measured and thresholds may be set based upon more than one detected color)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume/Peltie combination, as taught by Gardner, to use band-pass filters transparent in specific wavelength intervals in order to obtain accurate information about the specimen composition.

Regarding Claim 5: Miller/Hizume/Peltier/Gardner combination discloses the quality check module of claim 3 (see the rejection for Claim 3).
Gardner further discloses:
“wherein the individually-selectable band-pass filters comprise a near infrared band-pass filter or ultraviolet band-pass filter” (para 0132 -  “a handheld detection system… can be configured and controllably operated to use a birefringent spectrally “agile” interference filter element, namely an element that is tunable selectively to one or to a plurality of different wavelengths at a given time, to accomplish fluorescence imaging, reflectance image collection, Raman image and Raman image-average spectrum collection and analysis”; para 0117 – “Multipoint spectral sensing can be applied separately or combined with methods of Raman, fluorescence, UV/visible absorption/reflectance, and near infrared (“NIR”) absorption/reflectance spectroscopies”).
Miller teaches the white light source, and the reference of Niedermeier teaches some infrared light. Neither of these references teach the UV light source. As is well known in the art, it would not make sense to apply IR or UV filter to white light, since these spectral regions are not there. The Gardner reference teaches both IR and UV sources and filters sensitive in these areas. It would be obvious to one of ordinary skill in the art at the time of filing to further incorporate the filter and light UV/near IR light source teachings of Miller in to the Niedermeier/Gardner combination above in order to expand the testing capabilities of the system to include a wider range of samples and metrologies.

Claims 7 and 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller/Hizume/Peltie combination in view of Gardner and in further view of US20110050884  to Niedermeier et al. (hereinafter ‘Niedermeier’).

Regarding Claim 7: Miller/Hizume/Peltie combination discloses the quality check module of claim 1 (see the rejection for Claim 1).
Miller/Hizume/Peltie combination is silent on:
“comprising a plurality of cameras arranged at a plurality of viewpoints around the imaging location and a plurality of spectrally- switchable light sources positioned to illuminate the imaging location”.
	However, Niedermeier discloses:
“a plurality of cameras arranged at a plurality of viewpoints around the imaging location” (Fig. 1, para 0026 -  “On either side of the conveyor belt 2, two cameras 5 with lenses 6 and imaging-side linear polarizing filters 7 are arranged one on top of the other”).”
	Gardner further discloses:
“a plurality of spectrally- switchable light sources positioned to illuminate the imaging location” (para 0094 – “LEDs 1205 and 1210 can be selected to operate in the visible, NIR or UV bands depending on the desired application; para 0095 - Either CMOS (shown) or CCD detectors (1132, 1126) may register the wavelength selected/filters signals that are read and analyzed by the control module 1134 and an analyzer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume/Peltie combination, as taught by Niedermeier in view of Gardner, in order to improve the illumination of the specimen area using the plurality of spectrally-switchable sources making the operation more stable because sources can be easily substituted from the available stack.

Regarding Claim 9: Miller/Hizume/Peltie/Niedermeier/Gardner combination discloses the quality check module of claim 7 (see the rejection for Claim 7).
Miller further discloses:
“wherein the light panel assembly provides back lighting, front lighting, or combinations of back lighting and front lighting” (para 0090 – “Once the sample container 20 and label 20D are properly rotationally positioned to expose the window, the beam 252A may be projected onto the sample container 20 and the image recorded. As a result, several possible outcomes may be achieved based upon reflections from the back wall 257A of the enclosure 257, and reflections from the front and rear walls of the sample container 20”).

	Regarding Claim 10: Miller discloses:
“A quality check module, comprising: an imaging location within the quality check module configured to receive a specimen container containing a specimen” (Fig.1C; para 0035 – “FIG. 1C is schematic top view of an embodiment of a sample quality station”; para 0069 – “FIG. 1C is schematic plan view of a first embodiment of an apparatus which may be used at a sample quality station 30 of FIG. 1A”);
“each of the spectrally-switchable light sources configured to be switchable between multiple different spectra” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; para 0070 – “The radiation source 52 may be a laser diode”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”).
	Miller is silent on:
“a plurality of cameras arranged at multiple viewpoints around the imaging location; and a plurality of light panel assemblies each including a spectrally-switchable light source, each light panel assembly located adjacent to the imaging location on an opposite side of the imaging location as a respective one of the plurality of cameras and in line with the viewpoint of the respective one of the one or more cameras, and each light panel assembly configured to provide lighting for the plurality of cameras, wherein each of the cameras is configured to generate first images of the imaging location at different exposure times while illuminated by a first spectra provided by one or more of the spectrally-switchable light sources and generate second images of the imaging location at different exposure times while illuminated by a second spectra provided by one or more of the spectrally-switchable light sources”.
	However, Niedermeier discloses:
“a plurality of cameras arranged at multiple viewpoints around the imaging location” (Fig. 1, para 0026 - “On either side of the conveyor belt 2, two cameras 5 with lenses 6 and imaging-side linear polarizing filters 7 are arranged one on top of the other”).
	Gardner further discloses:
“a plurality of light panel assemblies each including a spectrally-switchable light source, each light panel assembly located adjacent to the imaging location” (para 0094 – LEDs 1205 and 1210 can be selected to operate in the visible, NIR or UV bands depending on the desired application; para 0095 - Either CMOS (shown) or CCD detectors (1132, 1126) may register the wavelength selected/filters signals that are read and analyzed by the control module 1134 and an analyzer”);
“each including a light panel assembly located adjacent to the imaging location and configured to provide lighting for the plurality of cameras” (Figs.1-2; para 0029 – “A light screen 8 a, whose main direction of emission is oriented substantially orthogonally to the conveying direction 2 a of the conveyor belt 2 … respective light screen 8 b and 8 c; para 0033 - a second light screen group 10 b of the illumination unit 10 is additionally provided, said second group 10 b comprising upper light screens 12 a to 12 d and lower light screens 12 e, 12”).
	Peltier further discloses:
“wherein each of the cameras is configured to generate first images of the imaging location at different exposure times while illuminated by a first spectra provided by one or more of the spectrally-switchable light sources and generate second images of the imaging location at different exposure times while illuminated by a second spectra provided by one or more of the spectrally-switchable light sources” (Abstract – “The light sources and camera are synchronized to alternately activate one of the light sources and make the camera alternately acquire a fluorescence image and a background noise image”; para 0012 – “It is a further object of the invention to provide a method for visualizing an object using an imaging device according to the invention… and alternately a first step of activation (i.e. switching, added by examiner) of the first light source and acquisition of a fluorescence image, and a second step of activation of the second light source and acquisition of a background noise image”; Fig. 5; para 0030 – “The integration time of each type of image, fluorescence image and background noise image, are not necessarily the same. The camera can be controlled with a variable integration time… For example, in FIG. 5, the illumination time (i.e. the exposure time, added by examiner) of the second light source 10 (S2) is longer (i.e. different, added by examiner) than the illumination time of the first light source 9 (S1) and the integration time of the camera associated with the background noise image is therefore longer than the integration time associated with the fluorescence image”; para 0032 – “The method then alternately comprises a first step E1 of activation of the first light source 9 and acquisition of a fluorescence image, and a second step E2 of activation of the second light source 10 and acquisition of a background noise image, as illustrated in FIG. 5.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume combination, as taught by Peltie, by using switchable light sources with the choice of different spectra in order to research the composition of the specimen more broadly and under different time exposure, which will allow choosing the best exposure for every particular constituent of the specimen’s composition. Using switchable light sources will speed up the operation and allow to investigate more samples during the same time period.
Miller/Peltie/Niedermeier/Gardner combination is silent on:
“each light panel assembly located adjacent to the imaging location on an opposite side of the imaging location as a respective one of the plurality of cameras and in line with the viewpoint of the respective one of the one or more cameras”. 
However, Hizume discloses:
“each light panel assembly located adjacent to the imaging location on an opposite side of the imaging location as a respective one of the plurality of cameras and in line with the viewpoint of the respective one of the one or more cameras” (Figs. 1 and 3A-3B; para 0051 – “there is a case where a light source of the light source system arranged on the opposite side of the biological specimen 4 from the two-dimensional detector 6 is projected onto the two-dimensional detector 6 (in Figures 1, 3A, and 3B, it is easily seen that the light source of combination of S1, S2, S3, and S4, and S1’, S2’, S3’ and S4’, which is the equivalent of a light panel assembly (see also Figs. 4A and 5), is located adjacent to and on the opposite side of the imaging location as the camera and in line with the viewpoint, added by examiner). This occurs when, for example, a light source is arranged on the lower side of the biological specimen 4 to irradiate the back side of the biological specimen 4 with light to pick up the back-side image of the biological specimen 4. In this case, direct light from the light source enters the two-dimensional detector 6”; para 0059 – “Each of the light source units S1 to S4 and S1′ to S4′ of the light source system will be described with reference to FIG. 1 as follows. Each of the light source units S1 to S4 and S1′ to S4′ of the light source system includes light sources A, B, and C”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Peltie/Niedermeier/Gardner combination, as taught by Hizume, in order to ensure better and uniform lighting of the specimen which will lead to the improvement in the quality and versatility of the specimen’s analysis.

Regarding Claim 11:  Miller/Peltie/Niedermeier/Gardner/Hizume combination teaches the quality check module of claim 10 (see the rejection for Claim 10). 
Miller further discloses:
“wherein each light panel assembly comprises: a mounting frame” (Fig. 1A; para 0064 – “Automated sample handling system 10 may include an operating base 12 (e.g., a frame)”),
“a light guide” (Fig. 1C; para 0071 – “Reflectors and/or diffusers 60 may be provided to shape and obtain a uniform field of radiation”; para 0087 – “located inside the enclosure 57 may be the radiation source 52, as well as another light source 58 and diffusers 60 that may serve to properly illuminate the sample container 20 for additional quality image capture results”).
“a light array configured to emit light into the light guide and provide illumination of a front surface of the light panel assembly” (para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20. The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”; para 0087 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20. The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”).

Regarding Claim 12: Miller/Peltie/Niedermeier/Gardner/Hizume combination teaches the quality check module of claim 10 (see the rejection for Claim 10). 
Gardner further discloses:
“wherein one or more of the spectrally-switchable light sources comprise lighting elements and a filter assembly including individually-selectable band-pass filters” (para 0058 – “It is conventional in multispectral imaging to collect individual images in which the entire image is collected at one wavelength bandpass, for comparison with other images at different wavelength band passes…The filter may have one or more stages with at least one stage having a wedge-shaped liquid crystal cell or other shape in a tunable configuration having a bandpass wavelength that is not uniform across the surface of the filter, examples being shown in FIGS. 4B, 4C, 6, 7, etc. In these configurations a wedge shaped or similarly structured birefringent element has a thickness that differs across its operative area. The wedge shaped birefringent element can be tunable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Peltie/Niedermeier/Gardner/Hizume combination, as taught by Gardner, to add the ability to examine specimen in different wavelengths and to determine specimen composition at the higher level of accuracy.

Regarding Claim 13:  Miller/Peltie/Niedermeier/Gardner/Hizume combination teaches the quality check module of claim 10 (see the rejection for Claim 10). 
Miller further discloses:
“comprising a carrier holding the specimen container at the imaging location” (para 0064 – “Automated sample handling system 10 may include an operating base 12 (e.g., a frame) upon which a conveyor track 14 (which may be belt-like) or other suitable conveyance mechanism or system transports individual sample containers 20 (e.g., sample tubes) carried in sample container carriers 22 from a sample container loading/unloading robotic station 16, having one or more racks 18 as well as active input lanes, to a centrifuge 24 (e.g., an automated centrifuge)”). 

Regarding Claim 14: Miller/Peltie/Niedermeier/Gardner/Hizume combination discloses the quality check module of claim 10 (see the rejection for Claim 10). 
Miller further discloses:
“multiple different spectra while being illuminated by the light panel assemblies” (para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”).
Niedermeier and Miller further disclose:
“the plurality of cameras are configured to capture multiple lateral images of the specimen of specimen container” (Niedermeier - Fig. 1, para 0026 -  “On either side of the conveyor belt 2, two cameras 5 with lenses 6 and imaging-side linear polarizing filters 7 are arranged one on top of the other”); (Miller – Figs. 2E-2I, para 0096 – “Because the reflection is from near the front of the sample container 20, the reflection of the beam 252A appears on the relative left side of the image as captured reflected beam 252D (see FIG. 2B). That horizontal location to the relative left side in conjunction with its relatively high location in the image is indicative of a cap 20B”).
	Peltie further discloses:
“at multiple different exposure times” Fig. 5; para 0030 – “The integration time of each type of image, fluorescence image and background noise image, are not necessarily the same. The camera can be controlled with a variable integration time… For example, in FIG. 5, the illumination time (i.e. the exposure time, added by examiner) of the second light source 10 (S2) is longer (i.e. different, added by examiner) than the illumination time of the first light source 9 (S1) and the integration time of the camera associated with the background noise image is therefore longer than the integration time associated with the fluorescence image”; para 0032 – “The method then alternately comprises a first step E1 of activation of the first light source 9 and acquisition of a fluorescence image, and a second step E2 of activation of the second light source 10 and acquisition of a background noise image, as illustrated in FIG. 5.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Hizume combination, as taught by Peltie, by using switchable light sources with the choice of different spectra in order to research the composition of the specimen more broadly and under different time exposure, which will allow choosing the best exposure for every particular constituent of the specimen’s composition. Using switchable light sources will speed up the operation and allow to investigate more samples during the same time period.

Regarding Claim 15: Miller/Peltie/Niedermeier/Gardner/Hizume combination discloses the quality check module of claim 10 (see the rejection for Claim 10). 
Niedermeier further discloses:
“each light panel assembly includes: a first light array including light elements that are adapted to emit at least two different spectra arranged along a first edge of a light guide, and a second light array including light elements that are adapted to emit at least two different spectra arranged along a second edge of the light guide” (para 0037 – “The light screens 8 a-8 c and 12 a-12 f comprise preferably light emitting diode panels for the visible and infrared spectral regions; in the visible region, variously colored light emitting diodes, having e.g. the colors red, green and blue, can be combined. The illumination unit 10 may, however, be defined at least partially by a combination of VIS light emitting diodes and IR light emitting diodes in at least one common light screen 8 a-8 c, 12 a-12 f. It is imaginable to integrate separately controllable IR light emitting diodes in at least one of the light screens 8 a-8 c as well as to integrate separately controllable VIS light emitting diodes in at least one of the light screens 12 a-12 f. In addition, other pulsed light sources may be used as well”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Peltie/Niedermeier/Gardner/Hizume combination, as taught by Niedermeier, in order to improve the lighting of the light guide and hence receive more accurate information about the specimen composition.

Regarding Claim 16: Miller/Peltie/Niedermeier/Gardner/Hizume combination discloses the quality check module of claim 10 (see the rejection for Claim 10). 
Miller further discloses:
“a computer coupled to the plurality of cameras and adapted to process image data obtained from the plurality of cameras” (para 0025 -  “The apparatus includes… a computer adapted to analyze the captured beam of radiation to determine a presence of one or more interferents within the clinical analysis specimen”);  
“the computer configured and capable of being operated to: select optimally-exposed pixels from the images at different exposure times and generate optimally-exposed image data for each spectra” (para 0086 – “A computer 59 containing a computer software program may be used for electronic image analysis of the digital image captured by the image capture device 56”), 
“compute statistics of the optimally-exposed pixels at each of the spectra to generate statistical data” (para 0067 – “using a computer interface module (CIM) that allows for a user to easily and quickly access a variety of control screens and status information display screens. These screens may describe some or all aspects of a plurality of interrelated automated devices used for sample preparation and clinical analysis of a patient's specimen. Such a CIM preferably employs a first display screen that is directly linked to a plurality of additional display screens containing on-line information about the operational status of a plurality of interrelated automated devices as well as information describing the location of any specific sample and the status of clinical tests to be performed on the sample”; para 0068 – “Computer 15 is programmed to determine whether an assay is a clinical chemistry analysis or a coagulation analysis and which analyzers 32, 38, and 42 are adapted to perform such analyses”), 
“and identify at least a serum or plasma portion of the specimen” (para 0085 – “For example, in one embodiment, the method is directed at determining a presence of lipemia in the serum or plasma portion 20SP of the specimen 20A. The presence of other interferents, such as hemolysis or icterus, may also be determined”).

Regarding Claim 17:  Miller/Peltie/Niedermeier/Gardner/Hizume combination discloses the quality check module of claim 16 (see the rejection for Claim 16). 
Miller further discloses:
“the computer is operable to characterize physical dimensional features of the specimen container” (para 0089 -  “Finally, in block 208A, the captured image of a beam and sample container 20 may be analyzed by a computer 259 to determine a presence of an interferent within the clinical analysis specimen 20A. The analysis may include blob analysis wherein the various line segments of the reflected image are grouped and analyzed as blobs and characterized in terms of their height, width, and relative location in the captured image. These parameters may then be compared to values in a look up table, for example”).
Regarding Claim 18: Miller/Peltie/Niedermeier/Gardner/Hizume combination discloses the quality check module of claim 10 (see the rejection for Claim 10). 
	Gardner further discloses:
“the plurality of cameras arranged at the multiple viewpoints are spectrally selective and configured to output two or more selected different spectra” (Fig.2, para 0042 – “this embodiment collects a two dimensional array of pixel amplitudes during each sampling period”; para 0085 – “The tunable optical cavities produce the image at one wavelength at a time and are controllable for tuning to two or more wavelengths and optionally to selected wavelengths in a range. The tuning speed can be less than 1 sec for changing between cavity spacings and thus selecting for an image at a new wavelength”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Peltie/Niedermeier/Gardner/Hizume combination, as taught by Gardner, in order to being able to capture multiple images at the multiple different spectra, to add the ability to examine specimen in different wavelengths and to determine specimen composition at the higher level of accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5671085 to Gustafsson et al. (hereinafter Gustafsson) discloses a method and apparatus for three-dimensional optical microscopy is disclosed which employs dual opposing objective lenses about a sample and extended incoherent illumination.
US6987274 to Street et al. (hereinafter Street) discloses light detection and imaging system and method including an array of sensors.  
US20150109430 to Li et al. (hereinafter Li) discloses the digital imaging system for biopsy inspection.
US20060033933 to Feierabend et al. (hereinafter Feierabend) discloses a method for sensing a wave-front of specimen light scattered from an illuminated area in a specimen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863